                                                               Case 2:20-cv-01724-TLN-JDP Document 7 Filed 10/30/20 Page 1 of 2


                                                          1
                                                          2
                                                          3
                                                          4
                                                          5
                                                          6
                                                          7
                                                          8
                                                          9
                                                          10
                                                          11                         UNITED SATES DISTRICT COURT
                                                          12                FOR THE EASTERN DISTRICT OF CALIFORNIA
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                             VALERIE BROOKS, individually and          )   Case No. 2:20-cv-01724-TLN-JDP
                                                          14 on behalf of others similarly situated,   )
                                                                                                           Assigned to Hon. Troy L. Nunley
                                                                                                       )
                                                          15                    Plaintiff,             )
                                                                                                       )
                                                          16                    v.                     )   ORDER APPROVING
                                                                                                       )   STIPULATION TO EXTEND TIME
                                                          17 CAROLINA HERRERA LTD., a                  )   FOR DEFENDANT CAROLINA
                                                             Delaware limited company; and DOES        )   HERRERA LTD.'S TIME TO
                                                          18 1 to 10, inclusive,                       )   RESPOND TO PLAINTIFF'S
                                                                                                       )   COMPLAINT
                                                          19                                           )
                                                                                                       )
                                                          20 Defendants.                               )
                                                                                                       )
                                                          21                                           )
                                                                                                       )
                                                          22                                           )
                                                                                                       )
                                                          23                                           )
                                                                                                       )
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28
                                                                                                           1
                                                                            ORDER EXTENDING TIME TO RESPOND TO COMPLAINT
                                                               Case 2:20-cv-01724-TLN-JDP Document 7 Filed 10/30/20 Page 2 of 2


                                                          1                                             ORDER
                                                          2          Having reviewed the Stipulation to Extend the Time for Defendant Carolina
                                                          3    Herrera LTD to Respond to the Initial Complaint ("Stipulation"), and having found
                                                          4    good cause to approve the Stipulation,
                                                          5          IT IS HEREBY ORDERED THAT:
                                                          6          1. The Stipulation is hereby APPROVED.
                                                          7          2. Defendant Carolina Herrera LTD is hereby granted an extension from
                                                          8    November 4, 2020 to December 4, 2020 to respond to the Complaint.
                                                          9
                                                          10
                                                          11
                                                               DATED: October 30, 2020
                                                          12
                       400 South Hope Street, 8th Floor
Holland & Knight LLP




                                                                                                              Troy L. Nunley
                           Los Angeles, CA 90071




                                                          13                                                  United States District Judge
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14
                                                          15
                                                          16
                                                          17
                                                          18
                                                          19
                                                          20
                                                          21
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28
                                                                                                          1
                                                                            ORDER EXTENDING TIME TO RESPOND TO COMPLAINT
